DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2016/0086950 to Eom et al (hereinafter Eom) in view of US PG Pub 2020/0058651 to Liaw (hereinafter Liaw).
Regarding Claim 1, Eom discloses a semiconductor device, comprising:
a substrate that includes a PMOSFET region (Fig. 20) and an NMOSFET region (Fig. 19);
a plurality of first active fins (27) at the PMOSFET region;

a gate electrode (69, Fig. 1) that extends in a first direction and runs across the first active fins and the second active fins (see below);
a first source/drain pattern (43, Fig. 20) on the first active fins, the first source/drain pattern connecting the first active fins to each other;
a second source/drain pattern (44, Fig. 19) on the second active fins, the second source/drain pattern connecting the second active fins to each other;
a first active contact (87) electrically connected to the first source/drain pattern; and
a second active contact (88) electrically connected to the second source/drain pattern,
wherein a maximum width of the first active contact in the first direction is less than a maximum width of the second active contact in the first direction (Figs. 19 & 20).

Eom does not disclose a gate electrode extending across both the first active fins and the second active fins. 
Liaw discloses a gate electrode extending across a PMOS fin and an NMOS fin (Fig. 3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate electrode of Eom to have extended across both PMOS and NMOS fins. Forming a gate across both types of fins is a way to form a CMOS device which was and is common in the art for providing different switching characteristics for circuits. 

Regarding Claim 2, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, wherein a ratio of the maximum width of the first active contact in the first direction to the maximum width of the second active contact in the first direction is greater than about 1:4. While Eom 

Regarding Claim 3, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, wherein the number of the first active fins is at least three (Fig. 1).

Regarding Claim 5, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, wherein a bottom surface of the first active contact is at a level higher in a direction perpendicular to the substrate than a level of a bottom surface of the second active contact (Figs. 19 & 20).

Regarding Claim 6, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, wherein a vertical length of the first active contact is less than a vertical length of the second active contact in a direction perpendicular to the substrate (Figs. 19 & 20).

Regarding Claim 7, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, further comprising:
a gate contact (Liaw, 245) electrically connected to the gate electrode,
wherein the gate contact extends in a second direction that intersects the first direction, and
wherein, when viewed in plan view, a portion of the gate contact is between the first active contact and the second active contact and is spaced apart in the first direction from the first active contact and the second active contact (Liaw, Figs. 3 & 4A).

Regarding Claim 8, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 1, further comprising:
a first silicide pattern (Eom, 81) between the first source/drain pattern and the first active contact; and
a second silicide pattern (Eom, 82) between the second source/drain pattern and the second active contact.

Regarding Claim 9, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 8, wherein
the first active contact has a first sidewall and a second sidewall that face each other in the first direction (Figs. 19 & 20), and
a portion of the first silicide pattern is in contact with one or both of the first and second sidewalls of the first active contact (Figs. 19 & 20)

Regarding Claim 16, Eom discloses a semiconductor device, comprising:
a logic cell on a substrate (Fig. 1), the logic cell including a PMOSFET region (Fig. 20) and an NMOSFET region (Fig. 19) that are spaced apart from each other in a first direction (Fig. 1);
a device isolation layer (25) that defines a plurality of first active fins (27) at the PMOSFET region and a plurality of second active fins (28) at the NMOSFET region, the first and second active fins extending in a second direction that intersects the first direction;
a first source/drain pattern (43) on the first active fins, the first source/drain pattern connecting the first active fins to each other (Fig. 20);
a second source/drain pattern (44) on the second active fins, the second source/drain pattern connecting the second active fins to each other (Fig. 19);

a gate spacer (37, 38) on opposite sides of the gate electrode, the gate spacer extending in the first direction;
a gate dielectric pattern (61/62, 63/64) between the gate electrode and the first active fin, between the gate electrode and the second active fin, and between the gate electrode and the gate spacer;
a gate capping pattern (71, 72) on a top surface of the gate electrode, the gate capping pattern extending in the first direction;
an interlayer dielectric layer (73) on the gate electrode, the first source/drain pattern, and the second source/drain pattern;
a gate contact in the interlayer dielectric layer and electrically connected to the gate electrode (not pictured but a gate would require a gate contact for electrical signals);
a first active contact (87) and a second active contact (88) that are disposed in the interlayer dielectric layer and are respectively electrically connected to the first source/drain pattern and the second source/drain pattern (Figs. 20 & 19, respectively); and
a first silicide pattern (81) and a second silicide pattern (82), the first silicide pattern being provided between the first active contact and the first source/drain pattern, and the second silicide pattern being provided between the second active contact and the second source/drain pattern (Figs. 20 & 19),
wherein the number of the first active fins is at least three (fig. 1),
wherein a maximum width of the first active contact in the first direction is less than a maximum width of the second active contact in the first direction (Figs. 19 & 20).


However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Eom’s active contacts such that they had the width ratio required by Applicant. While Eom does not disclose the specific width of the active contacts, and the drawings are not necessarily to scale, it is reasonable to assume, from Figs. 19 and 20 of Eom, that the contacts have a width ratio of greater than 1:4 while being less than 1:1.

Eom does not disclose a gate electrode extending across both the first active fins and the second active fins. 
Liaw discloses a gate electrode extending across a PMOS fin and an NMOS fin (Fig. 3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate electrode of Eom to have extended across both PMOS and NMOS fins. Forming a gate across both types of fins is a way to form a CMOS device which was and is common in the art for providing different switching characteristics for circuits. 

Regarding Claim 18, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 16, wherein
a vertical length of the first active contact is less than a vertical length of the second active contact (Figs. 19 & 20),
a bottom surface of the first active contact is located at a first level,
a bottom surface of the second active contact is located at a second level, and


Regarding Claim 19, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 16, wherein
the first active contact has a first sidewall and a second sidewall that face each other in the first direction (Fig. 20), and a portion of the first silicide pattern is in contact with one or both of the first sidewall and the second sidewall (Fig. 20).

Regarding Claim 20, the combination of Eom and Liaw makes obvious the semiconductor device of Claim 16, wherein the first source/drain pattern includes silicon-germanium (SiGe).


Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eom.
Regarding Claim 10, Eom discloses a semiconductor device, comprising:
a PMOSFET region (Fig. 20) and an NMOSFET region (Fig. 19) that are spaced apart from each other in a first direction on a substrate (Fig. 1);
a first active pattern (27) and a second active pattern (28) that are respectively provided on the PMOSFET region and the NMOSFET region;
a first source/drain pattern (43) and a second source/drain pattern (44) that are respectively provided on the first active pattern and the second active pattern; and
a first active contact (87) and a second active contact (88) that are respectively electrically connected to the first source/drain pattern and the second source/drain pattern,

wherein a lowermost portion of the first active contact is located at a first level (Fig. 20),
wherein a lowermost portion of the second active contact is located at a second level (Fig. 19), and
wherein the first level is higher than the second level in a direction perpendicular to the substrate (due to the merging of the S/D pattern for the PMOS region).

Eom does not explicitly disclose wherein a ratio of the maximum width of the first active contact in the first direction to the maximum width of the second active contact in the first direction is greater than about 1:4.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Eom’s active contacts such that they had the width ratio required by Applicant. While Eom does not disclose the specific width of the active contacts, and the drawings are not necessarily to scale, it is reasonable to assume, from Figs. 19 and 20 of Eom, that the contacts have a width ratio of greater than 1:4 while being less than 1:1.

Regarding Claim 13, Eom makes obvious the semiconductor device of Claim 10, wherein the first active pattern includes a first active fin, a second active fin, and a third active fin that are arranged along the first direction (Fig. 1).

Regarding Claim 14, Eom makes obvious the semiconductor device of claim C0, wherein a top surface of the first active contact is coplanar with a top surface of the second active contact (Figs. 1, 19 & 20), and
due to the merging of the S/D pattern for the PMOS region).

Regarding Claim 15, Eom makes obvious the semiconductor device of Claim 10, further comprising:
a first silicide pattern (81) between the first active contact and the first source/drain pattern,
wherein a portion of the first silicide pattern is in contact with one or both of two sidewalls of the first active contact, the two sidewalls facing each other in the first direction (Fig. 20).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eom as Applied to Claim 10 above and in further view of Liaw.
Regarding Claim 11, Eom discloses the semiconductor device of Claim 10 but does not disclose a gate electrode extending across both the first active fins and the second active fins. 
Liaw discloses a gate electrode extending across a PMOS fin and an NMOS fin (Fig. 3),
a gate contact (Liaw, 245) electrically connected to the gate electrode,
wherein the gate contact extends in a second direction that intersects the first direction, and
wherein, when viewed in plan view, a portion of the gate contact is between the first active contact and the second active contact and is spaced apart in the first direction from the first active contact and the second active contact (Liaw, Figs. 3 & 4A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the gate electrode of Eom to have extended across both PMOS and . 

Allowable Subject Matter
Claims 4, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 12 and 17 require Claims 1, 12 and 17, respectively, to include a recession in the first source/drain pattern and second source/drain pattern, with the active contacts in the recession. While recessed source/drain regions are obvious in the art for providing increased surface area between the contacts and source/drain regions, the limitation that the first source/drain pattern be recessed less than the second source/drain pattern is not an apparent modification of the references. US PG Pub 2018/0090495 (“Lee”), for example, recesses the PMOS region more, not less, than an NMOS region (Figs. 1 & 23). In combination with the requirements of Claims 1, 12 or 17, the limitations are not an obvious modification of the references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818